Citation Nr: 1625492	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Seattle, Washington.

In January 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran appeared before the Board in a January 2016 hearing.  At the hearing, he indicated that he only received treatment through VA for his back disability and had visited the emergency room at a VA medical facility for flare-ups in his back condition.  At present, the medical records related to these hospital visits have not been associated with the record.  Furthermore, the most recent VA treatment records contained in the record are dated in November 2014.  Consequently, updated VA treatment records, to include those pertaining to the Veteran's emergency room visits, should be obtained for consideration in his appeal.

The Board further finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to ascertain the nature and severity of his back disability.  In this regard, he last received a VA examination for his back in September 2013.  In that examination report, the examiner noted that the Veteran did not have neurologic abnormalities or findings related to his back condition such as bowel or bladder problems, or pathologic reflexes.  At the January 2016 hearing before the Board, the Veteran reported that his bladder control was "completely different than what it used to be" noting that he will have to urinate multiple times a day.  He further indicated that he may have possibly experienced fecal and urine leakage, and currently has erectile dysfunction.  Additionally, the Veteran reported that recently his arm will rise by itself.  The Board finds that there is a suggestion of worsening in the Veteran's condition since his last VA examination.  Therefore, he should be afforded a VA examination to determine the current nature and severity of his service-connected lumbosacral strain.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, while it was noted that the Veteran submitted additional evidence with a waiver of AOJ consideration at the time of his January 2016 Board hearing, such has not yet been associated with the file.  Therefore, on remand, the Veteran should be given another opportunity to submit such evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another opportunity to submit the evidence he provided at the January 2016 Board hearing.

2.  Obtain updated VA treatment records dated from November 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an examination to determine the severity of the Veteran's service-connected lumbosacral strain.  The record and copy of this remand must be made available to and reviewed by the examiner.  The examiner should conduct all necessary testing so as to ascertain the nature and severity of such service-connected disability.   

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbosacral strain.  Range of motion testing should be completed.  The examiner also should indicate whether such disability results in any neurological impairment, including, but not limited to, bowel or bladder impairment, and erectile dysfunction.

The examiner should describe the functional impact that the Veteran's lumbosacral strain has on his daily life and employment.

The examination report should include a complete rationale for all opinions expressed.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




